DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“storing, by a computing device, a snapshot message in a first buffer, wherein the snapshot message represents a state of a data source at a first time; 
sending, by the computing device, a first snapshot message from the first buffer using the stored snapshot message to a first recipient device; and 
sending, by the computing device, a second snapshot message from the first buffer using the stored snapshot message to a second recipient device; 
storing, by the computer device, a deltasnap message in a second buffer, wherein the deltasnap message represents a difference between the state of the data source at a second time and the state of the data source at the first time; 
sending, by the computing device, a first deltasnap message from the second buffer using the stored deltasnap message to the first recipient device; and 
sending, by the computing device, a second deltasnap message from the second buffer using the stored deltasnap message to the second recipient device.” 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a snapshot message 2) a buffer 3) various states of the data 4) recipient device(s) 5) storing the messages a deltasnap message. 
Subsequently, the Applicant Arguments/Remarks in respect to the Double Patenting Rejection of Claim(s) 2-21 is hereby withdrawn. 
In addition, as evidenced by prosecution history (see at least 12/13/2021 Applicant Arguments/Remarks, 08/13/2021 Non-Final Rejection), the Applicants Arguments and the filing of the Terminal Disclaimer (12/13/2021) are persuasive and overcomes the Double Patenting Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 2-21 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457